Citation Nr: 0921446	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-29 946A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
secondary service connection for a right hip disability has 
been received, and if so, whether service connection on the 
merits is warranted.

2.  Whether new and material evidence to reopen a claim for 
secondary service connection for a left hip disability has 
been received, and if so, whether service connection on the 
merits is warranted.

3.  Entitlement to secondary service connection for a low 
back disability.

4.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to 
September 1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2007 rating action that reopened the claims 
for secondary service connection for a bilateral hip 
disability on the basis of new and material evidence but 
denied the claims for secondary service connection on the 
merits; denied secondary service connection for a low back 
disability; and denied a rating in excess of 10% for left 
knee arthritis.

Regardless of the RO's actions in this case, the Board has a 
legal duty under          38 U.S.C.A. §§ 5108 and 7105 (West 
2002) to address the question of whether new and material 
evidence to reopen the claims for secondary service 
connection for a bilateral hip disability has been received.  
That matter goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate them on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the prior April 2002 denials has been 
received, the Board has characterized those claims as the 
first and second issues on the title page of this decision.  
As the RO initially adjudicated the claims in November 2007 
as applications to reopen, and furnished the Veteran the 
legal criteria governing finality and applications to reopen, 
he is not prejudiced by the Board's consideration of the 
claim as an application to reopen.

In May 2009, a Board Deputy Vice-Chairman granted the 
veteran's representative's April 2009 motion to advance this 
appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board's decision with respect to the issues of whether 
new and material evidence to reopen the claims for secondary 
service connection for a bilateral hip disability has been 
received is set forth below.  For the reasons expressed 
below, the issues of secondary service connection for a 
bilateral hip disability on the merits, as well as secondary 
service connection for a low back disability and a rating in 
excess of 10% for left knee arthritis are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  The VA will notify the Veteran when further action on 
his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the applications to reopen the claims for 
secondary service connection for a bilateral hip disability 
on appeal has been accomplished.  

2.  The RO denied secondary service connection for a 
bilateral hip disability by rating action of April 2002; the 
Veteran was notified of the denial by letter the next month, 
but he did not appeal.

3.  Evidence associated with the claims folder since the 
April 2002 rating action denying secondary service connection 
for a bilateral hip disability is not cumulative or redundant 
of evidence previously of record; relates to unestablished 
facts necessary to substantiate the claims for secondary 
service connection; and raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 2002 rating action denying secondary service 
connection for a bilateral hip disability is final.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R.           §§ 
3.104(a), 20.302, 20.1103 (2008).

2.  Since April 2002, new and material evidence to reopen the 
claims for secondary service connection for a bilateral hip 
disability has been received.  38 C.F.R. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issues, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the claims for secondary service connection for a 
bilateral hip disability on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  See also Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  That regulation has been interpreted to 
permit service connection for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected one.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's claim for secondary service connection for a 
bilateral hip disability was previously considered and denied 
by rating action of April 2002.  The evidence then considered 
included service and post-service VA and private medical 
records which were negative for findings or diagnoses of any 
hip disability.  The RO denied the claim on the grounds that 
there was no evidence of any current hip disability.  The 
Veteran was notified of that rating action by letter of May 
2002, but he did not appeal.

Because the Veteran did not appeal the April 2002 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The 
VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current application to reopen the claims for secondary 
service connection for a bilateral hip disability was filed 
in June 2007.  With respect to attempts to reopen previously-
denied claims, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
the merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the April 2002 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
  
Considering the record in light of the above, the Board 
concurs with the RO's November 2007 determination and finds 
that the additional evidence added to the record since the 
RO's prior final April 2002 denials constitutes new and 
material evidence that warrants reopening the claims for 
secondary service connection for a bilateral hip disability, 
and the claims are granted to that limited extent.    

In July 2007, J. C., a chiropractor, stated that the Veteran 
had advanced degenerative changes of the acetabular and knee 
region, causing him to have increased functional stress to 
his lumbar spine, and he opined that the veteran's knee and 
hip conditions had caused progressive stress to his lower 
back and an increased degenerative process to occur.  On 
September 2007 VA examination, a VA examiner diagnosed a 
status post right total knee arthroplasty and mild left knee 
and bilateral hip osteoarthritis, and opined that it was less 
than likely that the veteran's bilateral hip condition was a 
secondary result of his knee condition.

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or redundant of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claims, as it 
includes medical evidence linking a currently diagnosed 
bilateral hip disability with a service-connected bilateral 
knee disability, and raises a reasonable possibility of 
substantiating the claim.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claims for 
secondary service connection for a bilateral hip disability 
are met, and the appeal is granted to this extent only.  


ORDER

To the limited extent that new and material evidence to 
reopen the claims for secondary service connection for a 
bilateral hip disability has been received, the appeal is 
granted to this extent.


REMAND

As noted above, the VCAA and its implementing regulations 
include enhanced duties to notify and assist claimants.  
Considering the record in light of those duties, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims for secondary service connection 
for bilateral hip and low back disabilities and a rating in 
excess of 10% for left knee arthritis has not been 
accomplished.

The Veteran contends that his low back and bilateral hip 
disabilities are proximately due to or the result of his 
service-connected bilateral knee disabilities.  In April 2009 
written argument, the veteran's representative suggested that 
the September 2007 VA examination was inadequate, and 
requested a new examination.  

As noted above, Allen, 7 Vet. App. at 448, holds that 
38 C.F.R. § 3.310(a) authorizes a grant of service connection 
not only for disability caused by a service-connected 
disability, but for the extent of additional disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected one.  Appellate review 
discloses that, although the September 2007 VA examiner 
commented upon certain aspects of the relationship between 
the veteran's service-connected bilateral knee disability and 
his non-service-connected bilateral hip and low back 
disabilities, he did not address the matter of additional low 
back and bilateral hip disability resulting from aggravation 
of those non-service-connected disabilities by the service-
connected bilateral knee disability.  Such findings being 
needed to resolve the claims for secondary service connection 
for low back and bilateral hip disabilities, the Board finds 
that due process of law requires that these issues must thus 
be remanded to the RO to obtain a VA orthopedic examination 
of the Veteran that addresses these questions.

Appellate review also discloses that the September 2007 VA 
orthopedic examination of the veteran's left knee did not 
contain findings as to whether there was evidence of pain on 
motion, weakness, excess fatigability, and/or incoordination 
associated with the disability, and if so, how these impaired 
left knee function during flare-ups and/or with repeated use.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Where 
the record does not adequately reveal the current state of a 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327 (2008); see Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Inadequate medical evaluation frustrates 
judicial review.  Hicks v. Brown,  8 Vet. App. 417, 422 
(1995).  Under the circumstances, the Board finds that this 
matter must also be remanded to the RO to obtain a new VA 
orthopedic examination to resolve the increased rating issue 
on appeal.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his secondary service connection claims, and shall 
result in denial of his increased rating claim.  See       38 
C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for the scheduled examination, 
the RO should obtain and associate with the claims folder a 
copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should afford the Veteran an 
orthopedic examination by a physician to 
determine the relationship, if any, 
between his low back and bilateral hip 
disabilities and his service-connected 
bilateral knee disability, and the degree 
of severity of his service-connected left 
knee arthritis.  The entire claims folder 
must be provided to the physician 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (to include X-rays, if 
deemed appropriate), and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.    

The doctor should review the claims 
folder and render opinions, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
diagnosed low back and bilateral hip 
disability was caused or has been 
aggravated by the Veteran's service-
connected bilateral knee disability.  If 
aggravation of any non-service-connected 
low back and bilateral hip disability by 
the service-connected bilateral knee 
disability is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In reaching his opinions, 
the physician should review and address 
the medical evidence of record pertaining 
to the relationship between the veteran's 
low back and bilateral hip disabilities 
and service-connected bilateral knee 
disability, to specifically include J. 
C.'s July 2007 chiropractic report, and 
the September 2007 VA examination report.

The examiner should conduct range of 
motion testing of the veteran's left knee 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
knee.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss of the left knee 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited left knee 
motion.  The doctor should also state 
whether there is any ankylosis of the 
left knee, and if so, at what angle. 
  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

2.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

5.  If any secondary service connection 
benefit sought on appeal remains denied, 
and unless the increased rating benefit 
sought on appeal is granted to the 
veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


